
	
		III
		110th CONGRESS
		2d Session
		S. RES. 484
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 31 (legislative
			 day, March 13), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating March 25, 2008, as
		  National Cerebral Palsy Awareness Day.
	
	
		Whereas cerebral palsy is any number of neurological
			 disorders that appear in infancy or early childhood and permanently affect body
			 movement and the muscle coordination necessary to maintain balance and
			 posture;
		Whereas cerebral palsy is caused by damage to 1 or more
			 specific areas of the brain, usually occurring during fetal development,
			 before, during, or shortly after birth, or during infancy;
		Whereas the majority of children are born with cerebral
			 palsy, although it may not be detected until months or years later;
		Whereas 75 percent of individuals with cerebral palsy also
			 have 1 or more additional developmental disabilities including epilepsy,
			 intellectual disability, autism and visual impairments, or blindness;
		Whereas the Centers for Disease Control and Prevention
			 recently released information indicating an increase in the prevalence of
			 cerebral palsy and that the rate is now about 1 in 278 children;
		Whereas 800,000 Americans are affected by cerebral
			 palsy;
		Whereas, while there is no current cure for cerebral
			 palsy, some treatment will often improve a child’s capabilities and scientists
			 and researchers are hopeful that breakthroughs will be forthcoming;
		Whereas researchers across the Nation are conducting
			 important research projects involving cerebral palsy; and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of cerebral palsy:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 25, 2008, as National Cerebral Palsy Awareness Day;
			(2)recognizes that
			 all people of the United States should become more informed and aware of
			 cerebral palsy; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 Reaching for the Stars: A Foundation of Hope for Children with Cerebral
			 Palsy.
			
